 150DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Aircraft Corporation(Pratt&Whitney Divi-sion;Hamilton Standard Division)and Lodges 700and 743,International Association of Machinists andAerospace Workers,AFL-CIOUnited Aircraft Corporation(Pratt&Whitney Divi-sion)and Lodge 1746,International Association ofMachinists and AerospaceWorkers,AFL-CIO.Cases 1-CA-7890 and 1-CA-8626September 3, 1974DECISION AND ORDERUpon a charge and amended charge filed on Sep-tember 30, 1971, and June 18, 1973, respectively, inCase 1-CA-7890, by Lodge 700, International Asso-ciation of Machinists and Aerospace Workers, AFL-CIO, and by Lodge 743, International Association ofMachinists and Aerospace Workers, AFL-CIO; anda charge filed on October 16, 1972, in Case 1-CA-8626, by Lodge 1746, International AssociationofMachinists and Aerospace Workers, AFL-CIO(herein referred to collectively as the Unions), dulyserved on United Aircraft Corporation (Pratt & Whit-ney Division; Hamilton Standard Division) and Unit-ed Aircraft Corporation (Pratt & Whitney Division)(herein called Respondent), the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 1, issued a complaint and noticeof hearing on May 31, 1973, Case l-CA-8626, and onJuly 11, 1973, the Acting Regional Director issued anorder consolidating cases, amended complaint andfurther notice of hearing against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(1), (3), and (5) and Section2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charges, order consolidatingcases, amended complaint and further notice of hear-ing before an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, para-graph 8 of the amended complaint' alleges, in sub-stance, that commencing on or about June 7, 1972,and at all times thereafter, Respondent did refuse, andcontinues to refuse, to bargain collectively with, andaccord full statutory recognition to, Lodge 1746, asthe exclusive collective-bargaining representative ofthe employees in the appropriate unit in that: (a) onor about June 7, 1972, Respondent, after several re-quests, refused to provide employee James Riznerwith the services and presence of a shop steward inconnection with his grievance; and (b) on or about'Hereinafter referred to as the complaint.June 15, 16, July 3, and 20, 1972, and at all timesthereafter,Respondent has refused to furnish toLodge 1746 the standards used by foremen for meritratings, as well as other information, records, reports,and notebooks made and maintained by Respondentwhich were relevant and necessary to the intelligentanalysis and presentation of grievances by Lodge1746 and to the proper functioning and normal opera-tion of the existing contract grievance procedure,thereby preventing, frustrating, and limiting Lodge1746's ability and capacity to effectively utilize saidcontract grievance procedure.Paragraph 9 of the complaint alleges, in substance,that since on or about July 1, 1971, and continuing todate, Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing its employees in the exercise of their rights asguaranteed in Section 7 of the Act, by pretext of en-forcing plant rules concerning employee conduct oncompany time and property. Respondent has fol-lowed and applied and is continuing to follow andapply at its various plants a continuing, deliberate,and historical pattern of unlawful discrimination andharassment of the Unions' stewards, committeemen,officers, agents, and representatives in order to dis-courage, inhibit, disrupt, and limit said representa-tives, officers, and agents from freely and effectivelyengaging in protected activity and to otherwise de-grade and disparage said agents, representatives, andofficials and the Unions themselves in the eyes of theemployees of Respondent, to wit: (a) since on orabout July 1, 1971, and continuing thereafter, Re-spondent harassed union and shop stewards of Lodge743 by subjecting them to excessively close surveil-lance and supervision and unreasonably and discrimi-natorily applied against them, because of their unionstatus and activity, plant work rules relative to em-ployee communications and conduct on companytime and property; (b) since on or about July 1, 1971,Respondent harassed union and shop stewards ofLodge 743 because of their union status and activityby subjecting them to onerous jobs and undesirableworking conditions; and (c) on or about April 14,1971, Respondent lied to employees concerning theefforts and activities of Lodge 700 regarding the re-tirement of an employee for the purpose of undermin-ing and degrading employees' support of Lodge 700.With respect to paragraphs 10 and 11, the com-plaint alleges, in substance, that Respondent did on orabout July 1, 1971, subject Albert Weingarten to oner-ous jobs and undesirable working conditions for thereason that he joined or assisted the Union or engagedin other concerted activities, including service as aunion steward, for the purpose of collective bargain-ing, or other mutual aid or protection. UNITED AIRCRAFT CORPORATION151The Respondent filed an answer to the complaint,admitting in part, and denying in part, the allegationstherein, and submitting an affirmative defense. OnJuly 25, 1973, the Respondent filed a motion for sum-mary judgment accompanied by a memorandum oflaw in support thereof, an affidavit, and exhibits,moving the Board for an order dismissing the com-plaint herein, retaining jurisdiction for the sole pur-pose of entertaining an appropriate and timelymotion for further consideration on a proper showingthat the disputes have not been resolved with reason-able promptness through grievance and arbitrationprocedures or that such procedures have not been fairand regular. Accordingly, the Respondent requeststhe Board to grant the motion for summary judgmentand dismiss the complaint in conformity with its deci-sion inUnited Aircraft Corporation (Pratt &Whitneyand Hamilton Standard Division),204 NLRB 879(1973). Subsequently, on August 3, 1973, the Boardissued an order transferring the proceeding to theBoard and a notice to show cause why theRespondent's motion for summary judgment shouldnot be granted. Thereafter, the General Counsel fileda response to the notice to show cause; the Unionsfiled an opposition to the Respondent's motion forsummary judgment; the Respondent filed a reply totheGeneral Counsel's response to notice to showcause; the Respondent filed a request for special per-mission to file a motion to take official notice andreceivenew evidence, with an affidavit and anarbitrator's opinion and award attached; and theUnions filed a response thereto requesting leave to filea cross-motion to receive new evidence, submitting anaffidavit and memorandum.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe thrust of the documents submitted by the Re-spondent allege that the disputes between the partiesraised by the allegations of paragraph 8 of the com-plaint have been resolved by arbitration and that,subsequently, the Respondent has taken affirmativeaction to comply with the Arbitrator's opinion andaward insofar as it was found that the Respondentviolated the collective-bargaining agreement. Accord-ingly, the Respondent, relying on the arbitrationaward(United Aircraft Corporation, supra; Collyer In-sulated Wire,192 NLRB 837; andSpielberg Manufac-turing Company,112 NLRB 1080), moves the Boardto grant the motion for summary judgment and dis-miss the complaint, retaining jurisdiction for the solepurpose of entertaining an appropriate and timelymotion for further consideration in the event thatthese disputes have not been resolved with reasonablepromptness or that such procedures have not beenfair and regular.Moreover, Respondent points upthat no grievances were filed with respect to any of theallegations herein, and that when the Unions filedunfair labor practice charges, it treated the matters asgrievances which were subsequently arbitrated.The Unions oppose the motion for summary judg-ment and emphasize that a hearing and a Board orderare necessary to properly remedy the violations con-tained in paragraph 8(b) of the complaint respectingrelevant information necessary to the processing ofgrievances despite the arbitration award,' since onlythe Board can properly remedy statutory violations;that the Respondent's position conflicted withRespondent's assurance in negotiations that the 1971amendments to the contract would not waive theUnions' statutory rights; and that the Board shouldnote the evidence in the arbitrator's decision estab-lishing that the Respondent tried to prevent the griev-ance procedure from working and his statement thatthe Respondent's position was inconsistent with itsapparent assurance to the Unions in negotiations. TheGeneral Counsel takes no position with regard to thereliefrequested by Respondent, but notes thatRespondent's "demonstrated hostility towards union-ism" and a "pattern of discriminationagainst unionstewards" and a "general pattern of anti-union hostili-ty and discriminatory conduct" are designed to frus-tratetheUnions' lawful role as bargainingrepresentative.We agree with Respondent.As we noted inUnited Aircraft Corporation, supra,if there is effective dispute-solving machinery avail-able, and if the combination of past and presentlyallegedmisconduct does not appear to be of suchcharacter as to render the use of that machinery un-promising or futile, then we ought not to depart fromour usual deferral policies.Turning to the instant case, we note specificallythat the disputes between the parties raised by theallegations of paragraphs 8(a) and (b) of the com-plaint were submitted to and resolved by arbitration,in which it was found that (1) "[t]here was no violationof the agreement in the failure of {Respondent's fore-man] to summon a shop steward pursuant to the re-quest of employee James R. Rizner on June 7, 1972,"and (2) "[t]he Company violated the agreement byrefusing to produce, in the second step of the griev-ance procedure relating to the grievance filed on be-halfofKennethR.Roberge, the notebooksmaintained by [Respondent's foreman]."We note that Respondent has taken affirmative ac-2Without conceding that the award is dispositive,the Unions choose notto press paragraph 8(a) of the complaint. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to comply with the arbitrator's award and hassubmitted an affidavit expressing its willingness toreconvene the second step grievance hearing and pro-duce the notebooks maintained by the Respondent,thereby demonstrating not only that the Respondentiswilling "tohonor its contractual commitments deal-ing with procedures for dispute resolution," but alsothat "the parties' agreed-upon grievance and arbitra-tion machinery can reasonably be relied on to func-tion properly and to resolve the current disputesfairly."United Aircraft Corporation, supra.The allegations set forth in paragraph 9(a), (b), andparagraphs 10 and 11 of the complaint involve a con-flict between a single employee and his immediatesupervisors, which occurred on or about July 1, 1971;the allegations of paragraph 9(c) involve the contentof disputed conversations, between a single employeeand his immediate supervisors occurring on or aboutApril 14, 1971. As noted above, no grievances haveever been filed over these disputes' Thus, the allega-tions of paragraphs 9, 10, and 11 are essentially limit-ed to isolated acts involving two employees, each ofwhom work at a separate plant. We note that theparties involved inUnited Aircraft Corporation, supra,and those involved herein are the same, and that thenature of the allegations contained in the instant com-plaint are also the same. Therefore, the only issuebefore us is whether allegations of the instant com-plaint are subject to voluntary adjustment through theparties' grievance and arbitration provisions.Wethink that they are. All of the alleged acts of harass-ment and discrimination contained in paragraphs 9,10, and 11 of the complaint, it seems to us, could alsobe resolved by the parties' grievance procedures, sincethere appears to be no question but that they arecovered by the provisions of the contracts providingfor arbitration on the request of either party if thedispute is not settled under the grievance procedures(the contracts with Lodges 700, 743, and 1746 haveidentical grievance and arbitration provisions) .4We find that the Arbitrator's Opinion and Awardsatisfiesthe standards set forth inSpielberg Manufac-turing Company, supra,and effectively disposes of theallegations of paragraph 8 of the complaint. Further-more, we see no apparent reason why the remainingallegations contained in paragraphs 9, 10, and 11thereof ought not to be resolved through the parties'agreed-upon grievance and arbitration procedures.In a recent Supreme Court decision, the Court, cit-ing Collyer Insulated Wire, supra,noted that "Board3By letter datedJuly 13, 1973,the Respondentinvitedthe Unions to meetwith it to resolve the dispute involving the allegations of paragraphs 9, 10,and 11, either through the existing grievanceprocedureor through a specialdispute-solving mechanism to which the parties might mutually agree.SeeUnited Aircraft Corporation, supra, fn. S.policy is to refrain from exercising jurisdiction in re-spect of disputed conduct arguably both an unfairlabor practice and a contract violation when . . . theparties have voluntarily established by contract abinding settlement procedure." SeeWilliam E. ArnoldCo. v. Carpenters District Council of Jacksonville andVicinity, et al.417 U.S. 12 (1974).Therefore, having found that the parties' contractu-al grievance-arbitration process can, and does, func-tion effectively and fairly and has continued to beutilized by the parties to their satisfaction, "[w]e be-lieve it to be consistent with the fundamental objec-tives of Federal law to require the parties . . . tohonor their contractual obligations rather than, bycasting [their] dispute in statutory terms, to ignoretheir agreed-upon procedures."William E. Arnold Co.v.Carpenters, supra,citingCollyer Insulated Wire, su-pra.THE REMED':Without prejudice to any party and without decid-ing the merits of the controversy, we shall grantRespondent'sMotion for Summary Judgment anddismiss the complaint herein. We shall, however, re-tain jurisdiction for a limited purpose. In view of thefact that the parties have not resolved the allegationscontained in paragraphs 9, 10, and 11 of the com-plaint, we cannot now inquire whether resolution ofthe dispute will satisfy the standards set forth inSpiel-berg Manufacturing Company, supra.In order to elimi-nate the risk of prejudice to any party, we shall retainjurisdiction over this dispute solely for the purpose ofentertaining an appropriate and timely motion forfurther consideration on a proper showing that either(a) the dispute has not, with reasonable promptnessafter the issuance of the Decision here, either beenresolved by amicable settlement in the grievance pro-cedure or submitted promptly to arbitration, or (b)the grievance or arbitration procedures have not beenfair and regular or have reached a result which isrepugnant to the Act.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board grants Respondent's Motion for Summa-ry Judgment and hereby orders that the complaintherein be, and it hereby is, dismissed, provided, how-ever, that:Jurisdiction of this proceeding is hereby retainedfor the limited purposes indicated in that portion ofour Decision and Order entitled "The Remedy."5CollyerInsulatedWire, supra. UNITED AIRCRAFT CORPORATION153MEMBERSFANNING AND JENKINS,dissenting:This Board has found repeatedinstanceswhere Re-spondent has committed violations of the Act whichdemonstrate its desire to frustrate employee rights .6 Itis also clearthat, since a difficult strike in 1960, Re-spondent has demonstrated an enmity toward union-ism marked by a lack of a stable relationship with theunions.'Despite this record of prior unlawful conductoccurring in an atmosphere of antiunion hostility, themajority has, over our dissent inUnited Aircraft Cor-poration,204 NLRB 879 (1973), and again here,through the application of itsCollyerdoctrine, refusedto decide issues concerning statutory rights and reme-dies under Section 8(a)(1), (3), and (5) of the Act, and,instead, required the parties to consider and de-termine through the contractual forum public rightswhich exist by virtue of the Act, independent of anycontractual obligations.We have set forth elsewhere the reasons for ourdisagreement with theCollyerpolicy of deferral andsee no need to restate them here. Accordingly, we willcontent ourselves with the observation that the major-ity, once again, has rendered meaningless much of thejustification used to support itsCollyerpolicy, in par-ticular its language to the effect that referral is inap-propriate where there is a pattern of union animusand the lack of a stable relationship between the par-ties.'6UnitedAircraftCorporation,139 NLRB 39 (1962),enfd. 324F.2d 128(C.A. 2, 1963):United AircraftCorporation,144 NLRB 492(1963), enfd. 333F.2d 819(C.A. 2, 1964);UnitedAircraftCorporation,181 NLRB 892 (1970),enfd. 434 F.2d 1198 (C.A. 2, 1970);UnitedAircraftCorporation,179 NLRB935 (1969),enfd. 440 F.2d 85 (C.A. 2, 1971);UnitedAircraftCorporation,180NLRB 278 (1969),enfd. 440 F.2d 85(C.A. 2, 1971);UnitedAircraft Corpora-tion,188 NLRB633 (1971); andUnited AircraftCorporation,192 NLRB 382(1971).rInUnitedAircraft Corporation,179 NLRB935, 937,the Board foundRespondent's conduct"demonstrated hostility towards unionism and pro-clivity towards violating the Act."On enforcement in 179 NLRB 935 andUnitedAircraftCorporation,180 NLRB 278, the court found that the manyunfair labor practices"follow a general pattern of anti-union hostility anddiscriminatory conduct"UnitedAircraftCorporationv.N.L.R.B.,440 F.2d85, 100.8 InCollyer Insulated Wire,A Gulf &WesternSystems Co.,192 NLRB 837,842 (1971):.this dispute arises within the confines of a long and productivecollective-bargaining relationship.The parties before us have, for 35years,mutually and voluntarily resolved the conflicts which inhere incollective bargaining.... [No] claim is made ofenmity byRespondentto employees'exercise of protected rights.In deferring to arbitration inNationalRadio Company,Inc., 198 NLRB No.1(1972), the majoritydistinguished that case"from those in whicha historyof [union] animus or pattern of action subversive of Section 7 rights has beenUnlike our colleagues, we did not see at the time ofour dissent in 204 NLRB No. 133 any positive evi-dence of the maturation of the collective-bargainingrelationship between the parties. Neither do we seeany evidence here of progress toward that end. Themisconduct by Respondent, if it occurredas alleged,would be a continuation of the pattern of conductwhich has marked the relationship between thepartiesfor more than a decade. Thus, it is alleged,interalia,that Respondent refused to provide information rele-vant to the grievance-arbitration process and that itengaged in harassment of union stewards. The failureto provide information relevant to the grievance-arbi-tration process strikes at the very heart of the processitself and inhibits full and fair use of theprocess.Unlike our colleagues, we are not persuaded thatRespondent's belated offer to provide the informationwhich gave rise to one of theallegations-to complywith the arbitrator's award which found thatRespon-dent violated the collective-bargainingagreement-demonstrates that Respondent is willing to honor itscontractual commitments or that the voluntary pro-cess is working. Rather, we see Respondent's refusalto provide the information so that the arbitrator couldhave made a finding on the merits in the firstinstanceas further evidence of the unsatisfactory nature of therelationship which continues to exist between the par-ties.Neither, we submit, can anything positive be saidforRespondent's continued harassment of unionstewards.' In sum, it appears that this type of miscon-duct, similar to that in 204 NLRB 879 and theearliercases, continues to permeate the relationship betweenthe parties.For the reasons set forth in our dissents inUnitedAircraft Corporation,204 NLRB 879, and inCollyerand its progeny, and here, we would determine thisproceeding in accordance with the statutory mandaterequiring the Board to resolve unfair labor practicessubmitted to it.10alleged." Thecase citedfor comparison by the majorityinNational RadiowasUnited Aircraft Corporation,188 NLRB 633.9InUnited Aircraft Corporation,188 NLRB 633, theBoard found "therecord showsthat a pattern of discrimination against union stewards hasbeen perpetratedby the Respondent in prior cases."Also see 180 NLRB 278,and 179 NLRB 935.10We further would note that, for the reasons stated in our dissent inSouthwesternBell Telephone Company,212 NLRB No. 53 (1974),we regardthe reasoning of the SupremeCourt inAlexanderv. Gardner-DenverCo.,415U.S. 36 (1974), as moreanalogous and persuasive thanWilliamE. Arnold Co.v.Carpenters,417 U.S. 12 (1974),on which our colleagues rely to supporttheirCollyerview. See also the more complete exposition of this point in ourdissent inElectronic Reproduction Service Corporation,et al.,213 NLRB No.110 (1974).